United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1993
                                  ___________

United States of America,              *
                                       *
                    Appellee,          * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Missouri.
                                       *
John W. Overcast,                      *     [UNPUBLISHED]
                                       *
                    Appellant.         *
                                  ___________

                             Submitted: May 26, 2005
                                Filed: May 31, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

       John W. Overcast appeals the sentence the district court* imposed after
Overcast pleaded guilty to a firearm offense. His counsel has moved to withdraw and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), and Overcast has
filed two supplemental briefs. We find no merit in any of the arguments raised by
Overcast or his counsel.




      *
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
      Having conducted an independent review under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Thus, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                      -2-